This is an original action to review the award of the State Industrial Commission. The claimant received his injury at the same time and in the same manner as the claimant Jack Goodnature received his injuries as outlined in Continental Casualty Company v. Jack Goodnature et al. (Okla. Sup.) 41 P.2d 77, opinion in which was promulgated on the 5th day of February, 1935.
The facts in this case are identical with the facts in that case and the rules of law therein announced are applicable here. The award of the Industrial Commission is, therefore, affirmed.
McNEILL, C.J., and RILEY, BUSBY, and GIBSON, JJ., concur.